                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THE VINEYARD HOUSE, LLC,                             CASE NO. 19-cv-01424-YGR
                                   7                    Plaintiff,
                                                                                              ORDER GRANTING MOTION TO DISMISS
                                   8              vs.                                         WITH LEAVE TO AMEND

                                   9     CONSTELLATION BRANDS U.S.                            Re: Dkt. No. 14
                                         OPERATIONS, INC.,
                                  10
                                                        Defendant.
                                  11

                                  12          On June 24, 2019, the Court heard oral argument on defendant’s motion to dismiss, which
Northern District of California
 United States District Court




                                  13   was fully briefed. (Dkt. Nos. 14, 16, 20.) As stated on the record, and confirmed herein, having

                                  14   carefully considered the briefing and arguments submitted in this matter, defendant’s motion to

                                  15   dismiss is GRANTED and plaintiff’s complaint is DISMISSED WITH LEAVE TO AMEND.

                                  16          First, with respect to plaintiff’s claims for false advertising,1 based on federal and state

                                  17   law, and unfair business practices, defendant contends that because its TO KALON trademark is

                                  18   incontestable under Section 15 of the Lanham Act, such designation provides conclusive evidence

                                  19   of the validity of the mark under Section 33 as well as that the marks are inherently distinctive and

                                  20   therefore cannot be descriptive, geographically or otherwise. (Dkt. No. 14 (“MTD”) at 4-5 (citing

                                  21   15 U.S.C. § 1115(b); Park ‘N Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189, 195-97

                                  22   (1985)).) However, as they must, defendant acknowledges that “[s]uch conclusive evidence of the

                                  23   right to use the registered mark . . . shall be subject to the following defenses or defects:”

                                  24   including “that the registration or the incontestable right to use the mark was obtained

                                  25   fraudulently;” and “that the registered mark is being used by . . . the registrant, so as to

                                  26

                                  27          1
                                                 The Court notes that during oral argument on June 24, plaintiff confirmed that its Section
                                  28   43(a) Lanham Act Claim, stylized in the complaint as “False Advertising and False Designation of
                                       Origin,” arises only under 15 U.S.C. § 1125(a)(1)(B) and not § 1125(a)(1)(A).
                                   1   misrepresent the source of the goods or services on or in connection with which the mark is

                                   2   used[.]” 15 U.S.C. §§ 1115(b)(1); (3). Plaintiff has contended that both exceptions apply.

                                   3   Therefore, the Court GRANTS defendant’s motion to dismiss, but provides plaintiff leave to amend

                                   4   to allege in greater detail how each of these exceptions apply.

                                   5          Second, regarding plaintiff’s declaratory judgment claim, defendant contends that no case

                                   6   or controversy exists because plaintiff does not specify “potentially infringing use” of the TO

                                   7   KALON mark. (MTD at 7-8.) The Declaratory Judgment Act provides that “[i]n a case of actual

                                   8   controversy,” a federal court may declare that the rights and other legal relations of any interested

                                   9   party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

                                  10   2201(a). To establish an “actual controversy,” a plaintiff need not establish that defendant’s

                                  11   conduct has created a reasonable apprehension of suit but must show that “there has been

                                  12   meaningful preparation to conduct potentially infringing activity.” See Cat Tech LLC v.
Northern District of California
 United States District Court




                                  13   TubeMaster, Inc., 528 F.3d 871, 880 (Fed. Cir. 2008) (citing MedImmune, Inc. v. Genentech, Inc.,

                                  14   549 U.S. 118, 126-137 (2007); see also Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41

                                  15   (1937); Merit Healthcare International, Inc. v. Merit Medical Sys., Inc., 721 Fed. Appx. 628, 630

                                  16   (9th Cir. 2018) (finding that plaintiff’s declaratory judgment claim that there would be trademark

                                  17   confusion if it sold its goods to certain customers was insufficient to sustain declaratory judgment

                                  18   jurisdiction where the plaintiff had not yet made any such sales nor alleged or offered proof that it

                                  19   had “imminent plans” to do so).

                                  20          Plaintiff alleges that it has submitted trademark applications for marks containing the To

                                  21   Kalon term and defendant has sent TVH cease and desist letters regarding those applications

                                  22   demanded that plaintiff withdraw its pending applications and not use or dilute defendant’s

                                  23   “famous” mark. (Dkt. No. 1 ¶ 61.) Therefore, plaintiff has alleged a case and controversy,

                                  24   however, because the Court has granted defendant’s motion to dismiss with respect to plaintiff’s

                                  25   other claims for further clarification, and the claim for declaratory relief rises and falls with the

                                  26   allegation of an independent claim, the Court GRANTS the motion with respect to declaratory relief

                                  27   as well and allows plaintiff leave to amend as to its other claims, as noted herein.

                                  28          Finally, plaintiff’s claim for trademark cancellation is not an independent cause of action
                                                                                          2
                                   1   but a remedy that may be claimed where an independent cause of action under the Lanham Act is

                                   2   elsewhere asserted. See 15 U.S.C. § 1119. Therefore, the Court GRANTS defendant’s motion with

                                   3   respect to plaintiff’s assertion of trademark cancellation as an independent claim and provides

                                   4   plaintiff leave to amend its complaint to assert trademark cancellation as a remedy.

                                   5          Accordingly, and as noted on the record, plaintiff SHALL file an amended complaint by no

                                   6   later than July 1, 2019 and defendant SHALL respond by no later than July 15, 2019.

                                   7          This Order terminates Docket Number 14.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: June 27, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  11                                                        UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
